Citation Nr: 1637184	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  15-21 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the right base of the tongue.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1968 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in June 2016.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during 1968 and 1969.

2.  The record contains credible medical opinion evidence linking his squamous cell carcinoma of the right base of the tongue to exposure to Agent Orange during service.


CONCLUSION OF LAW

The criteria for service connection for squamous cell carcinoma of the right base of the tongue have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be shown by evidence which establishes that a particular disability was incurred coincident with service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disability initially diagnosed after service, when all the evidence establishes that the disability was incurred in service.  38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303 (d).

To establish service connection, there must be (1) competent evidence of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA regulations provide that when a veteran served continuously for 90 days or more during a period of war or after December 31, 1946, and specified diseases, such as malignant tumors, become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975."  Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 , 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia) multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. § 3.309 (e).

The diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).

Initially, the Board notes that the provisions of 38 U.S.C.A. § 1154 (b) do not apply, as it has not been alleged that the claimed disability was incurred while engaging in combat.  Furthermore, there is no evidence of squamous cell carcinoma of the right base of the tongue during service or within one year of separation and it is not so contended.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

The Veteran essentially contends that he developed squamous cell carcinoma of the right base of the tongue many years after service as a result of exposure to Agent Orange during service.  

The record demonstrates that the Veteran served in the Republic of Vietnam during 1968 and 1969, thus his exposure to Agent Orange is conceded.

The Veteran initially was noted to have noticed a mass in his right upper neck for about three months along with developing hoarseness when he was seen in September 2013 by a physician who found a 2.5 centimeter mass at the right carotid bulb.  An ENT examination including laryngoscopy revealed no abnormalities of the larynx.  

Squamous cell carcinoma of the right base of the tongue, metastatic to the right neck, was subsequently diagnosed in September 2013.  The Veteran underwent radiation and chemotherapy treatments from October 2013 to December 2013, and a neck lymph node dissection was performed in January 2014.  

A VA examiner in July 2014 opined that it was at least as likely as not that the Veteran's squamous cell carcinoma was related to service because he was "diagnosed with squamous cell carcinoma at the base of the tongue (right) and larynx.  Laryngeal cancer is an Agent Orange presumed condition."

A private oncologist whose office treated the Veteran provided a statement dated in July 2016.  This physician stated that:

[The Veteran] was treated by my colleague, Dr. [S.M.] from October to December 2013.  He received a course of radiotherapy in conjunction with weekly platinum for a clinical stage IVA poorly differentiated squamous cell carcinoma of the right base of the tongue.  Apparently, there is some confusion regarding the location of the tumor.  The base of the tongue is located within the oropharynx; it is therefore possible to refer to this tumor as an oropharyngeal carcinoma.  Nevertheless, the most accurate description is that is a right base of tongue carcinoma.  

I think it is at least as likely as not that his tumor was a result of exposure to Agent Orange during his service in Vietnam.

The Board notes that while the VA examiner in July 2014 provided an opinion in support of the Veteran's claim, she incorrectly identified the location of the Veteran's squamous cell carcinoma as including the larynx.  Review of the evidentiary record does not support a finding that the Veteran's larynx was the location of his squamous cell carcinoma.  In fact, the September 2013 laryngoscopy revealed no abnormalities of the larynx.  Thus, the July 2014 VA examiner's opinion is not probative on the question of whether the Veteran's squamous cell carcinoma of the right base of the tongue is related to his period of service.

The Veteran's cancer of the base of the tongue does not appear to qualify as a respiratory cancer within the meaning of VA regulations allowing presumptive service connection.  In any event, while the Veteran's squamous cell carcinoma of the base of the tongue does not appear to be eligible for presumptive service connection, the Veteran is not precluded from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (stating that "[t]he availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange"); see also Combee, supra.

The July 2016 private oncologist's opinion correctly identifies the type of cancer the Veteran has, and provides a positive nexus opinion linking that cancer, squamous cell carcinoma of the right base of the tongue, with the Veteran's confirmed exposure to Agent Orange during service in the Republic of Vietnam.  This opinion is uncontradicted in the record.  As such, the Board finds this positive opinion to be the most probative evidence of record as to the issue of direct service connection. 

In review, the evidence of record indicated that the Veteran had squamous cell carcinoma of the right base of the tongue.  In addition, in-service herbicide exposure was presumed.  Finally, a medical professional, the private oncologist who provided the July 2016 opinion, linked the Veteran's squamous carcinoma of the right base of the tongue to his service.  

As such, the Veteran has met all the requirements for direct service connection.  The Bord therefore concludes that the Veteran's squamous cell carcinoma of the right base of the tongue was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Entitlement to service connection is therefore warranted.


ORDER

Service connection for squamous cell carcinoma of the right base of the tongue is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


